Case 2:19-cv-02056-JTF-cgc Document 24 Filed 05/31/19 Pagelof6 PagelD 121

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TENNESSEE, WESTERN DIVISION

A.S., by her next friend and mother,
JANIELE REID, and JANIELE REID,
individually,

Plaintiffs,
Case No: 2-19-cv-02056-JTF-cge

Vv.
JURY DEMANDED

SHELBY COUNTY BOARD OF
EDUCATION, and GREG M®CUL-
LOUGH, in his individual and offtcial
capacities,

Defendants.

DEFENDANTS’ REVISED RULE 26 DISCLOSURES

 

 

 

 

Come now the Defendants, Shelby County Board of Education and Greg M*Cullough
(hereinafter “Defendants”), by and through their attorneys of record, Cheryl] Rumage Estes and
Lewis Thomason, and hereby submit the following Revised Disclosures pursuant to Aule
26(a)(1), Federal Rules of Civil Procedure:

1. The name and, if known, the address and telephone of each individual likely
to have discoverable information that the disclosing party may use to support its claims or
defenses, unless solely for impeachment, identifying the subjects of the information.

The following witnesses are employees of Defendant, Shelby County Board of
Education, and may be contacted through counsel, Cumulative, these teachers, therapists, and
administrative personnel will testify as to all academic records of the minor Plaintiff, notes,

memos, and summaries pertaining thereto, all records concerning any Individualized Educational
Case 2:19-cv-02056-JTF-cgc Document 24 Filed 05/31/19 Page 2of6 PagelD 122

Plans (or the predecessor thereof) developed to assist the minor Plaintiff, as well as information

pertaining to services provided:

 

 

 

NAME SUMMARY OF TESTIMONY
The witness will provide testimony concerning accommodations
ARCHER, A. made, accommodations followed, and compliance with all aspects

of IEP recommendations

 

BAINER, Laurie

The witness will provide testimony concerning accommodations
made, accommodations followed, and compliance with all aspects
of 1EP recommendations

 

BAUTISTA, Divina

The witness will provide testimony concerning accommodations
made, accommodations followed, and compliance with all aspects
of IEP recommendations

 

CURRIE, E.

The witness will provide testimony concerning accommodations
made, accommodations followed, and compliance with all aspects
of JEP recommendations

 

DuBOIS, A.

This witness will testify concerning compliance with all required
accommodations, as well as all aspects of compliance with IEP
recommendations

 

FIK, Rebecca

The witness will provide testimony concerning accommodations
made, accommodations followed, and compliance with all aspects
of JEP recommendations

 

GAMMEL, Bobby

This witness is familiar with A.S., through middle school.
Testimony will be provided concerning accommodations granted
by the school

 

HARDY, K.

The witness will provide testimony concerning accommodations
made, accommodations followed, and compliance with all aspects
of JEP recommendations

 

HARDY, Taurin

The witness will provide testimony concerning accommodations
made, accommodations followed, and compliance with all aspects
of IEP recommendations

 

HILL, N.

The witness will provide testimony concerning accommodations
made, accommodations followed, and compliance with all aspects
of IEP recommendations

 

HOWARD, Gregory

This witness will testify as to the accommodations made and
compliance with the care and education of A.S.

 

 

NECULLOUGH, Greg

 

This witness will testify as to full compliance with all aspects of
care for A.S., including accommodations and compliance with IEP,
confirmation that all safety and care concerns were addressed
fully and in a timely manner, and specific and new
accommodations made for A.S. due to very temporary
circumstances beyond the control of any party or entity involved

 

 
Case 2:19-cv-02056-JTF-cgc Document 24 Filed 05/31/19 Page 3of6 PagelD 123

 

The witness will provide testimony concerning accommodations
SEAY, Kichelle made, accommodations followed, and compliance with all aspects
of IEP recommendations

 

This witness will testify as to all accommodations made for A.S.,

SHAW, Kimberl . . .
, ¥ as well as full compliance with IEP requirements

 

This witness will testify as to all accommodations made for A.S.,

STALLSMITH, Jamie . . .
SMITH, as well as full compliance with IEP requirements

 

The witness will provide testimony concerning accommodations
WALTON, M. made, accommodations followed, and compliance with all aspects
of IEP recommendations

 

The witness will provide testimony concerning accommodations
WHITMORE, Katherine made, accommodations followed, and compliance with ail aspects
of IEP recommendations

 

 

The witness will provide testimony concerning accommodations
WILLIAMS, K. made, accommodations followed, and compliance with all aspects
of IEP recommendations

 

 

 

All the above listed witnesses may be contacted through Defendants’ counsel. In
addition, these Defendants incorporate any witnesses listed by the Plaintiff, Defendants will also
designate a representative at the appropriate time.
These Defendants specifically reserve the right to amend and modify this list in
the event that additional witnesses become known to them; and, further, as additional witnesses
become involved going forward. List of teachers varies each academic year, so supplementation
of this list will be required.
2. A copy of, or a description by category and location, all documents, data
compilations, and tangible things that are in the possession, custody or contro] of the party
and that the disclosing party may use to support its claims or defenses, unless solely for
impeachment.
A. Bates-stamped documents #1-00001 through #1-00815,

Academic and IEP records, notes, and information pertaining to the minor

Plaintiff.
Case 2:19-cv-02056-JTF-cgc Document 24 Filed 05/31/19 Page 4of6 PagelD 124

B. Bates-stamped documents #2-00001 through #2-00834.
Academic and IEP records, notes, and information pertaining to the minor
Plaintiff,
C, Bates-stamped documents #3-00001 through #3-00848;
Academic and IEP records, notes, and information pertaining to the minor
Plaintiff.
D. Bates-stamped documents #4-00001 through #4-01996;
Academic and IEP records, notes, and information pertaining to the minor
Plaintiff.
E. Defendants also have numerous medical records sent to Defendants by
Plaintiff Reid:
LeBonheur Children’s Medical Center, 08/30-09/02, 2015;
LeBonheur Children’s Medical Center records, 11/05-11/07, 2015;
LeBonheur Children’s Medical Center records, 11/15/2015;
LeBonheur Children’s Medical Center records, 11/29/2015;
LeBonheur Children’s Medical Center records, 12/07/2015;
LeBonheur Children’s Medical Center records, 12/28/2015;
LeBonheur Children’s Medical Center records, 01/12/2016;
LeBonheur Neurology records 02/23/2015 and 11/05-11/07/2015,
UT-LeBonheur Pediatric Specialists records;
Eye Center medical records.

Flash drive of pictures.
3. A computation of any category of damages claimed by the disclosing party,
making available for inspection and copying as under Rule 34 the documents or other
evidentiary material, not privileged or protected from disclosure on which such computation
is based, including materials bearing on the nature and extent of injuries suffered.

None,

4, For inspection and copying as under Rule 34 any insurance agreement under
which any person carrying on an insurance business able to satisfy part or all of a
judgment which may be entered in the action or to indemnify or reimburse for payments

made to satisfy the judgment.
None.
5, Disclosure of Expert Testimony,

Defendants have made no decision as to expert testimony at this time. Defendants

will update these Disclosures when such decisions have been made.

Respectfully submitted,

LEWIS THOMASON

s/Cheryl Rumage Estes

Chery Rumage Estes (10099}
cestes(@lewisthomason.com
Patrick S. Quinn (35293)
pquinn(@lewisthomason,com

40 South Main Street, Suite 2900
Memphis, TN 38103-5529

[901] 525-8721

[901] 525-6722 fax

Attorneys for Defendants

~S
Case 2:19-cv-02056-JTF-cgc Document 24 Filed 05/31/19 Page 6of6 PagelD 126

CERTIFICATE OF SERVICE

I hereby certify that the foregoing electronically filed document was served upon all
counsel of record via the Court’s CM/ECF filing system on today’s date.

s/Cheryl Rumage Estes
Cheryl Rumage Estes

8855388
